Citation Nr: 1021813	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9, signed in July 2009, the Veteran requested a 
Board hearing at a local VA office before a Member (now 
referred to as Veterans Law Judge) of the Board with respect 
to his claim of entitlement to SMC based on the need for aid 
and attendance.  Pursuant to 38 C.F.R. § 20.700(a) (2009), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  The 
Veteran is entitled to a hearing before a Veterans Law Judge, 
either in person, or via video conference in lieu of an in-
person hearing, if she so chooses.  38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  Notify 
him of the scheduled hearing at the 
latest address of record.  The Veteran, 
and his representative, should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


